DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/6/2021, 9/19/2021 AND 2/6/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  11006029
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of US Patent No.  11006029 (Application Number: 17/094865).
INSTANT- 17/223697: Claim 1
US Patent No.  11006029: Claim 1, 4
1. A method for capturing and transmitting video data and for identifying an element in the video data, the method comprising:
1. A device for capturing and transmitting video data and for identifying an element in the video data, the device comprising:
capturing, by a first video camera via first optical lens, a first video data;  outputting, by the first video camera, a first video stream carrying the captured first video data;
a first video camera configured to capture a first video data by a first optical lens that focuses received light, and a first output to output a first video stream carrying the captured first video data;
 outputting, by the second video camera, a second video stream carrying the captured first video data;
a second video camera configured to capture a second video data that is at least in part distinct from the first video data, by a second optical lens that focuses received light, and a second output to output a second video stream carrying the captured second video data;
identifying, by an image processor coupled to the first video camera, the element in the captured first video data using pattern recognition;
an image processor coupled to the first video camera for receiving the first video stream therefrom and configured to process the captured first video data;
displaying, by a display that comprises a flat screen, at least one of the captured first and second video data;
a display that comprises a flat screen for displaying at least one of the captured first and second video data;

a rechargeable battery coupled to power the video cameras, the image processor, and the display; and
illuminating, by a light source, tat least part of the captured first video data; and
4. The device according to claim 1, further comprising, in the casing, a light source for providing an illumination.
transmitting, over a cellular network a third video stream that includes at least part of the first video stream and at least part of the second video stream,
and wherein the device is configured for transmitting over a cellular network a third video stream that includes at least part of the first video stream and at least part of the second video stream.
wherein the first and second video cameras, the image processor, the display, and 

a single portable and handheld casing configured to house the video cameras, the image processor, and the display, 

4. The device according to claim 1, further comprising, in the casing, a light source for providing an illumination.
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is part of, or is attached to, the first surface and the second optical lens is part of, or is attached to, the second surface.  - 42 -
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is part of, or is attached to, the first surface and the second optical lens is part of, or is attached to, the second surface,

wherein the image processor is operative to identify the element in the captured first video data using pattern recognition,

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11006029. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  11006029.

Regarding Claims 2-30 
Claims 2-30 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-29 of the US Patent No. 11006029 for the same or obvious reasons as claim 1 detailed as above. 





US Patent No.  10958819
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of US Patent No.  10958819 (Application Number: 16/867970).
INSTANT- 17/223697: Claim 1
US Patent No.  10958819: Claim 1, 9, 18
1. A method for capturing and transmitting video data and for identifying an element in the video data, the method comprising:
1. A handheld device for capturing and displaying images and for identifying and marking of an element that is part of a human body, for use with a cellular network that uses a licensed frequency band, the device comprising:
capturing, by a first video camera via first optical lens, a first video data;  outputting, by the first video camera, a first video stream carrying the captured first video data;
a first camera for capturing a first image via a first optical lens that focus received light;
capturing, by a second video camera via second optical lens, a second video data that is at least in part distinct from the first video data; outputting, by the second video camera, a second video stream carrying the captured first video data;
a second camera for capturing a second image via a second optical lens that focus received light;
identifying, by an image processor coupled to the first video camera, the element in the captured first video data using pattern recognition;
wherein the image processor is operative to the identify plurality of elements in the first captured image by using pattern recognition (Claim 9)
displaying, by a display that comprises a flat screen, at least one of the captured first and second video data;
a display coupled to the cameras and having a flat screen for visually displaying the first and second captured images;

a light source in the casing for providing an illumination (claim 18)
transmitting, over a cellular network a third video stream that includes at least part of the first video stream and at least part of the second video stream,
a cellular transmitter coupled between the cellular antenna and the cameras for transmitting the first and second captured images to the cellular network;
wherein the first and second video cameras, the image processor, the display, and 

a single portable and handheld casing housing the cameras, the image processor, the cellular antenna, the cellular transmitter, and the display,
the light source, are housed in a handheld casing, and
a light source in the casing for providing an illumination (claim 18)
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is part of, or is attached to, the first surface and the second optical lens is part of, or is attached to, the second surface.  - 42 -
wherein the casing comprises two opposed first and second exterior surfaces, wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 9 & 18 of the US Patent No. 10958819. That is, claim 1 of the instant application is anticipated by claim 9 &18 of US Patent No.  10958819.

Regarding Claims 2-30 
Claims 2-30 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of the US Patent No. 10958819 for the same or obvious reasons as claim 1 detailed as above. 
US Patent No.  10863071
Claims 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No.  10863071 (Application Number: 15/097562).
INSTANT- 17/223697: Claim 1
US Patent No.  10863071: Claims 1, 53
1. A method for capturing and transmitting video data and for identifying an element in the video data, the method comprising:
1. A handheld device for capturing and displaying images and for identifying an element in the images, the device comprising:
capturing, by a first video camera via first optical lens, a first video data;  outputting, by the first video camera, a first video stream carrying the captured first video data;
a first digital camera for capturing a first image, the first digital camera comprising a first optical lens for focusing the received light and a first output for outputting a first digital signal carrying a representation of the first captured image;
capturing, by a second video camera via second optical lens, a second video data that is at least in part distinct from the first video data; outputting, by the second video camera, a second video stream carrying the captured first video data;
a second digital camera for capturing a second image distinct from the first image, the second digital camera comprising a second optical lens for focusing the received light and a second output for outputting a second digital signal carrying a representation of the second captured image;
identifying, by an image processor coupled to the first video camera, the element in the captured first video data using pattern recognition;
a digital image processor coupled to the digital cameras for receiving the digital signals for receiving and processing the captured images;
displaying, by a display that comprises a flat screen, at least one of the captured first and second video data;
a display coupled to the cameras and having a flat screen for visually displaying the first and second captured images;

wherein the digital image processor is operative to identify the element in the captured images using pattern recognition.
illuminating, by a light source, at least part of the captured first video data; and
a light source in the casing for providing an illumination (claim 53)
transmitting, over a cellular network a third video stream that includes at least part of the first video stream and at least part of the second video stream,
a single portable and handheld casing housing the digital cameras, the digital image processor, the multiplexer, the WLAN antenna, the WLAN transmitter, and the display,
wherein the first and second video cameras, the image processor, the display, and 

a display coupled to the digital cameras and having a flat screen for visually displaying the first and second captured images;

a multiplexer coupled to the first and second outputs for producing multiplexing the first and second digital signals to produce a multiplexed signal;

a port for coupling to a communication medium;  a transmitter coupled between the port and the multiplexer for transmitting the multiplexed signal to the communication medium;

a rechargeable battery coupled to power the digital cameras, the digital image processor, and the display; and
the light source, are housed in a handheld casing, and
a light source in the casing for providing an illumination (claim 53)

wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 & 53 of the US Patent No. 10863071. That is, claim 1 of the instant application is anticipated by claim 1  & 53 of US Patent No.  10863071.

Regarding Claims 2-30 
Claims 2-30 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-53 of the US Patent No. 10863071 for the same or obvious reasons as claim 1 detailed as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. US 20080176077 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487